Citation Nr: 1438155	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  09-41 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for traumatic brain injury (TBI), currently rated noncompensable.

2.  Entitlement to an increased rating for chronic sinus congestion/residuals of nasal fracture and laceration, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from October 1968 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in July 2013 and November 2013 for further development.  There has been substantial compliance with the mandates of the remand and the Board will proceed to adjudicate the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The highest level of evaluation for any facet of the Veteran's TBI is "1."  

2.  The Veteran's service-connected chronic sinus congestion/residuals of nasal fracture and laceration have not resulted in radical surgery with chronic osteomyelitis; or near constant sinusitis after repeated surgeries.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation of 10 percent, but no higher, for the Veteran's service-connected TBI have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.87, 4.124a and Codes 6275, 8045 (2013).

2.  The criteria for entitlement to a disability evaluation in excess of 30 percent for the Veteran's service-connected chronic sinus congestion/residuals of nasal fracture and laceration have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§  4.7, 4.97 and Code 6512 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in September 2008.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained service, VA and private treatment records; assisted the Veteran in obtaining evidence; reviewed her electronic files; afforded the Veteran physical examinations; and obtained addendum opinions.  In an August 2014 statement, the Veteran's representative reported no additional evidence to submit and requested that the case be forwarded to the Board.  Overall, all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and her representative have not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


Increased Ratings

The present appeal involves the Veteran's claims that the severity of her service-connected TBI, and chronic sinus congestion/residuals of nasal fracture and laceration warrant higher disability ratings.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

I.  TBI

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

The protocol for TBI was revised during the pendency of this appeal.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  38 C.F.R. §  4.124, Note (5).  For claims received by VA prior to that effective date, a veteran is to be rated under the old criteria for any periods prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  The claim is to be rated under the old criteria unless applying the new criteria results in a higher disability rating.  See VBA Fast Letter 8-36 (October 24, 2008).  However, a veteran whose residuals of TBI were rated by VA under a prior version of 38 CFR 4.124a, Diagnostic Code 8045, will be permitted to request review under the new criteria, irrespective of whether her disability has worsened since the last review or whether VA receives any additional evidence.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  

Prior to October 23, 2008, brain disease due to trauma under Diagnostic Code 8045, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, was to be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated at a maximum of 10 percent under Diagnostic Codes 9304, "Dementia due to head trauma."  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Codes 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4 124a, Diagnostic Codes 8045.

Revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive, emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

The table contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. Assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 
2 = 40 percent; and 3 = 70 percent. 

Note (1): There may be an overlap of manifestations of conditions evaluated under the table with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medication and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.

Factual Background

A September 2011 VA examination notes no history of dizziness/vertigo, seizures, balance and coordination problems, numbness, paresthesias/sensory changes, weakness/paralysis, mobility problems, ambulatory problems, sleep disturbance, fatigue, malaise, psychiatric symptoms, other cognitive symptoms, neurobehavioral change, bowel/bladder problems, erectile dysfunction, hypersensitivity to light/sound, speech/swallowing difficulty, endocrine dysfunction and cranial nerve dysfunction.  The Veteran reported daily headaches that were worsening.  Memory impairment was deemed mild.  The reported provided: "Depression noted, given current illness, etc."  Loss of sense of smell was noted that may or may not be related to the in-service motor vehicle accident.  The examiner stated that one cannot opine with certainty regarding Veteran's issues of...loss of sense of smell."  Sense of taste remained intact.  Equilibrium was worsening and the examiner questioned whether this is a side effect of ongoing chemotherapy treatment.  

As for cognitive impairment, the examiner noted a complaint of mild memory loss (i.e. difficulty following conversation, recalling recent conversations, remembering names of new acquaintances, fording words, or misplacing items), attention, concentration or executive functions, but without objective evidence on testing.  Judgment, motor activity, visual spatial orientation and consciousness were deemed normal.  As for social interaction, the examiner found it was routinely appropriate. The Veteran was always oriented to person, time, place and situation.  The examiner noted that the symptoms do not interfere with work; instrumental activities of daily living; or work, family or other close relationships. 

Regarding neurobehavioral effects, the examiner noted that one or more do not interfere with workplace interaction or social interaction.  Examples included irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility and impaired awareness of disability.  The examiner noted that any of the aforementioned effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some other effects.  

As for communication, the examiner found that the Veteran is able to comprehend and communicate by spoken and written language. 

The examiner diagnosed traumatic brain injury and noted that headaches may be related to sinus problems though other medical concerns are also evident.  

A December 2011 VA psychological report shows complaints of headaches and some memory loss.  The psychologist noted that complicating the Veteran's situation was her cancer.  At the time of the appointment, she was alert, oriented, cooperative and spontaneous in speech with no suggestion of psychiatric difficulties.  It was noted that she was a good historian and was able to change her train of thought readily.  The psychologist noted that her ability level was lower than expected, and her processing speeds were slower than expected.  Her full scale IQ was in the low average range.  Basic skills were the worst performed; and complex skills were generally performed better.  The Veteran performed slightly less well on memory tasks when it was verbally complex and had trouble with word finding.  The psychologist found that the interference suspected in her performance on testing appeared emotion-based due to severe anxiety and moderately severe depression.  Given her bouts with cancer, chemotherapy treatments, and lack of a supportive spouse, anxiety and depression would be better explanations for her cognitive/memory difficulties than residuals of the in-service accident. 
 
A July 2012 addendum opinion noted that neuropsychological testing revealed no cognitive deficits that would be attributed to the in-service motor vehicle accident. 

Analysis

The Veteran filed a claim that was received on September 4, 2008.  Since the Veteran's claim was received prior to October 2008, review will be pursuant to the old and new criteria.

Prior to October 23, 2008, there is no lay or medical evidence describing the Veteran's symptoms.  Overall, there is no evidence of any neurological disabilities or subjective complaints.  Thus, a higher rating under the old criteria cannot be determined.  Consequently, a compensable rating is not warranted under the old version of the regulation.      

Turning to the revised regulation, a rating of 10 percent, but no higher, is warranted. While the Veteran has mainly complained of mild memory loss, this has been ultimately attributed to her anxiety and depression (among other factors that are not related to her in-service incident).   Nevertheless, the September 2011 VA examination report reflects a complaint that encompasses the remaining symptoms (attention, concentration, or executive functions).  Thus, an increased rating is warranted based on a level "1" assignment.  Level 2 requires objective evidence on testing of attention, concentration or executive functions resulting in mild functional impairment.  Again, as noted by the examiner, testing did not reflect such.  

A higher rating is not warranted under the appropriate diagnostic codes.  A level of severity of "0" has also been assigned for the remaining facets--judgment, social interaction, motor activity, visual spatial orientation, subjective symptoms, neurobehavioral effects and communication.  The examination shows that judgment, motor activity, visual spatial orientation and consciousness were normal.  Social interaction was routinely appropriate.  The Veteran was oriented to all four spheres.  Her symptoms did not interfere with work, daily living or close relations.  The Board acknowledges the Veteran has subjectively complained of headaches.  As noted by the examiner, neurophysiological testing revealed no cognitive deficits related to the in-service accident.  

The Board also acknowledges that not all symptoms reported by the Veteran have been clearly attributed to TBI.  In the case at bar, the examiner did not distinguish whether equilibrium problems and sense of smell arise from TBI or from other disorders.  Diagnostic codes 6204 and 6205 address vertigo and dizziness and pertain to peripheral vestibular disorders and Meniere's syndrome, respectively.  However, the Veteran has not been diagnosed with either to allow for a rating under the diagnostic codes for diseases of the ear.  See 38 C.F.R. § 4.87, Diagnostic Codes 6204, 6205.  Also, a higher rating of in excess of 10 percent is not warranted under diagnostic code 6275 since the maximum rating is only 10 percent for complete loss of sense of smell.  See 38 C.F.R. § 4.87, Diagnostic Code 6275.     

Overall, a rating of 10 percent (but no higher) is warranted for the Veteran's service-connected TBI based on a level of severity of "1" assigned for attention, concentration, and executive functions.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a more favorable decision than set forth herein.  


II.  Sinus

This appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.    

The Veteran's service-connected chronic sinus congestion/residuals of nasal fracture and laceration have been rated by the RO under the provisions of Diagnostic Code 6512.  Under this regulatory provision, a rating 30 percent is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting.  A maximum rating of 50 percent is warranted for sinusitis following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6512.

A January 2009 VA examination report shows headaches and lightheadedness.  The Veteran reported feeling stuffed up all of the time and not using over-the counter antihistamines or decongestants.  She reported purulent discharge/crusting that was worse in the mornings.  Symptoms had a negative effect on occupational function and daily activities.  It was noted that sinus congestion was managed well medically with salt water drops, and that it has been stable and unchanged for forty years.  Headaches and lightheadedness were seen as possibly associated, but history/condition was unclear due to a history of high blood pressure, which the examiner thought may be a factor.

A January 2009 x-ray shows that visualized paranasal sinuses were symmetrically aerated without evidence of abnormal opacity or air-filled level.  There was no focal osseous abnormality identified.  The impression was normal paranasal sinus series.  

In an October 2009 addendum, the examiner noted that a January 2009 VA examination report reflecting sinus headaches when there is no history of migraines.  She noted that at the time of the January 2009 examination, headaches were thought to likely be attributed to the Veteran's hypertension, which she noted "was well documented in the assessment."  Based upon review of the claims file, the examiner noted that private treatment records are silent for headaches and that no interim record reflects a diagnosis of migraines. 

A November 2009 addendum opinion provides that any issue regarding headaches would not be considered objectively associated with the nasal fracture.  

A September 2011 VA examination report shows that the Veteran underwent surgery in 1968 to correct her fractured nose after a motor vehicle accident.  No other hospitalizations or surgeries were noted.  The examiner noted no osteomyelitis and no incapacitating episodes.  Headache was the only symptom listed during her non-incapacitating episodes.  The examiner noted that headaches "may be related to sinus problems though other medical concerns are also evident"; and later added that one cannot opine with certainty regarding Veteran's issues of headaches...."  

Overall, the maximum rating of 50 percent is not warranted as there is no evidence of radical surgery with chronic osteomyelitis.  The examiner expressly noted no osteomyelitis.  Additionally, while there are symptoms of headaches (the etiology of which is questionable) and purulent discharge, this is not following repeated surgeries.  To date, there has been only one surgery, which occurred in 1968 (prior to the time period being considered by the Board).  Thus, an increased rating is not warranted.  

Based on the foregoing, the preponderance of the evidence is against the claim for evaluation in excess of 30 percent for chronic sinus congestion/residuals of nasal fracture and laceration.  The appeal is denied.  Should the disability increase in severity in the future, the Veteran may always file a new claim for an increased rating.  
   
III.  Other Considerations 

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected TBI.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
As for the Veteran's sinusitis, which is manifested by headaches and dizziness, the regulations contemplate the former symptom, but not the latter.  Nevertheless, referral for extraschedular would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's disability does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for this condition.  As to employment, the most recent examination shows that the disabilities do not impact her ability to work.  It was noted that the Veteran was last employed by the postal service and retired due to cancer.  Thus, referral is not warranted. 

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In December 2009, the RO denied the claim for a TDIU.  Since then, there have been no assertions from the Veteran or her representative, or evidence of unemployability due to service-connected disabilities.  Consequently, further consideration of TDIU is not warranted.  



ORDER

Entitlement to assignment of a 10 percent rating (but no higher) for the Veteran's TBI is granted, subject to laws and regulations applicable to payment of VA benefits. 

Entitlement to an increased rating for chronic sinus congestion/residuals of nasal fracture and laceration, currently rated 30 percent disabling, is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


